              Case 2:19-cv-02402-DMC Document 20 Filed 08/13/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12

13                                                   )       Case No. 2:19-cv-02402-DMC
     LIZBETH DE MACHADO,                             )
14                                                   )       STIPULATION AND ORDER FOR THE
                    Plaintiff,                       )       AWARD AND PAYMENT OF
15                                                   )       ATTORNEY FEES PURSUANT TO THE
            vs.                                      )       EQUAL ACCESS TO JUSTICE ACT, 28
16                                                   )       U.S.C. § 2412(d)
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18                                                   )
                    Defendant.                       )
19

20          IT IS HEREBY STIPULATED by and between the parties through their undersigned
21   counsel, subject to the approval of the Court, that Plaintiff Lizbeth De Machado (Plaintiff) be
22   awarded attorney fees in the amount of ONE THOUSAND, EIGHT HUNDRED, NINETY-
23   EIGHT DOLLARS AND FORTY-NINE CENTS ($1,898.49) under the Equal Access to Justice
24   Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services
25   rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
26   28 U.S.C. §§ 1920, 2412(d).
27          After the Court issues an order for EAJA fees to Plaintiff, the government will consider
28   the matter of Plaintiff’s assignment of EAJA fees to counsel Shellie Lott. Pursuant to Astrue v.
                                                         1
     Stipulation & [Proposed] Order
     2:19-cv-02402-DMC
               Case 2:19-cv-02402-DMC Document 20 Filed 08/13/20 Page 2 of 3



 1   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the
 2   fees are subject to any offset allowed under the United States Department of the Treasury’s
 3   Offset Program. After the order for EAJA fees is entered, the government will determine
 4   whether they are subject to any offset.
 5           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 6   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
 7   be made directly to counsel Shellie Lott, pursuant to the assignment executed by Plaintiff. Any
 8   payments made shall be delivered to counsel Shellie Lott.
 9           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
10   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
11   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
12   bar to, any and all claims that Plaintiff and/or counsel, including but not limited to Shellie Lott
13   and Cerney Kreuze & Lott, LLP, may have relating to EAJA attorney fees in connection with
14   this action.
15           This award is without prejudice to the rights of counsel to seek Social Security Act
16   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
17
                                            Respectfully submitted,
18
     Dated: August 10, 2020                 CERNEY KREUZE & LOTT, LLP
19
                                        By: /s/ Shellie Lott*
20
                                           SHELLIE LOTT
21                                         Attorneys for Plaintiff
                                           [*As authorized by e-mail on Aug. 10, 2020]
22
     Dated: August 12, 2020                 McGREGOR W. SCOTT
23
                                            United States Attorney
24                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
25                                          Social Security Administration
26
                                        By: /s/ Margaret Branick-Abilla
27                                          MARGARET BRANICK-ABILLA
                                            Special Assistant United States Attorney
28                                          Attorneys for Defendant
                                                       2
     Stipulation & [Proposed] Order
     2:19-cv-02402-DMC
             Case 2:19-cv-02402-DMC Document 20 Filed 08/13/20 Page 3 of 3



 1

 2                                           ORDER

 3   Pursuant to stipulation, IT IS SO ORDERED.
 4

 5   Dated: August 12, 2020
                                                      ____________________________________
 6                                                    DENNIS M. COTA
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
     Stipulation & [Proposed] Order
     2:19-cv-02402-DMC
